DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 2, 4-6, 8-11, are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Schafer (US 2008/0199726) in view of Tsuboyama (US 2002/0063516).

Regarding Claims 2, 4-6, 8-11, Schafer teaches an electroluminescent device comprising an anode, a cathode and one or a plurality of organic compound layers sandwiched therebetween (paragraph 24). The light emitting layer contains a pyrimidine compound (paragraph 2). The light emitting layer may also contain a light emitting material (dopant) which includes a quinoline metal complex (paragraph 91).
Schafer also teaches that electroluminescent iridium compounds comprising  phenylpyridines, phenylpyrimidines, and phenylquinolines ligands  are known (paragraph 15).
The office views the above as a clear indication that light emitting materials comprising iridium based metal complexes containing quinoline were know at the time of the invention.
The pyridine compound can be represented by a material on page 16:


    PNG
    media_image1.png
    528
    575
    media_image1.png
    Greyscale

Or the material on page 15:


    PNG
    media_image2.png
    467
    819
    media_image2.png
    Greyscale

Or the material on page 16:


    PNG
    media_image3.png
    472
    548
    media_image3.png
    Greyscale

The office notes the above material is a condensed aromatic including a pyrimidine skeleton.
It would have been obvious to one of ordinary skill in the art before the time of invention to have selected from known quinoline based light emitting dopants which would have included iridium based metal complexes containing quinoline which reads on the instant limitations, absent unexpected results (per claim 2).	
The pyrimidine material on page 15 includes a condensed heteroaromatic moiety (per claim 4) which is a carbazole group ( per claim 5).
The material on page 16 includes a naphthyl group (per claim 6) and not alkyl groups (per claim 8).
Schafer teaches the electroluminescent devices may be employed for full color display panel for example, mobile phones, televisions and personal computer screens. (abstract) (per claims 9-11). 
Claims 3, 12-16, 18-22 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Schafer (US 2008/0199726) in view of Tsuboyama (US 2002/0063516).
 
Regarding Claims 3, 12-16, 18-22 Schafer teaches electroluminescent device comprising an anode, a cathode and one or a plurality of organic compound layers sandwiched therebetween (paragraph 24). The light emitting layer contains a pyrimidine compound (viewed as a host since the pyrimidine material is taught as a dopant) (shown above). The light emitting layer may also contain a light emitting material (dopant or guess) which includes a quinoline metal complex (paragraph 91). Schafer is silent on the factors to motivate one of ordinary skill in to art at the time of the invention to select a metal complex based on HOMO or LUMO parameters.
In order to achieve improvement in OLED performance, Tsuboyama teaches that
the shorter phosphorescence life, molecules of the metal coordination compound of formula (1)

    PNG
    media_image4.png
    411
    643
    media_image4.png
    Greyscale

The compounds of formula 1 have a shorter time period wherein they stay in the triplet excited state, i.e. a higher energy state, thus providing the resultant EL device with improved durability and less deterioration in device characteristic (paragraph 58). The metal coordination compound has a molecular structure wherein two or more nitrogen atom(s) and/or sulfur atom(s) in total in two ring structures constituting CyN and CyC, so that it becomes possible to decrease an energy gap (HOMO-LUMO), thus allowing a long-emission) wavelength luminescence (paragraphs 59-60).

The office views excited state, i.e. a higher energy state, thus providing the resultant EL device with improved durability and less deterioration as motivation to one of ordinary skill in the art at the time of the invention to consider using the metal complexes of Tsuboyama. Tsuboyama teaches a specific compound represented by Compound 3 (second compound) (page 10): 

    PNG
    media_image5.png
    185
    119
    media_image5.png
    Greyscale

The office notes that Compound 3 (Subspecies B) is identical to applicants’ Compound 205 (specification page 45).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from known phosphorescent dopants which would have included Compound 3 (which reads on the instant limitations) of Tsuboyama since Tsuboyama teaches that such materials promote improved durability and less
deterioration in device characteristic, absent unexpected results. 
As the HOMO and LUMO eV values of a material are viewed as inherent electronic properties of said material and Compound 3 is identical to applicants' Compound 205 which is presented a suitable compound to carry out the invention, Compound 3 would inherently meet the claims HOMO and LUMO limitations (per claims 3, 12-13 and 22).
The pyrimidine material on page 15 includes a condensed heteroaromatic moiety (per claim 14) which is a carbazole group ( per claim 15).
The material on page 16 includes a naphthyl group (per claim 16) and not alkyl groups (per claim 18).
Schafer teaches the electroluminescent devices may be employed for full color display panel for example, mobile phones, televisions and personal computer screens. (abstract) (per claims 19-21).


Regarding Claims 7 and 17, Schafer teaches an electroluminescent device of claims 2 and 12. As mentioned above the pyrimidine material on page 16:

 
    PNG
    media_image1.png
    528
    575
    media_image1.png
    Greyscale

The office notes that the above material is derived from Formula II (page 9):

    PNG
    media_image6.png
    441
    1025
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    141
    430
    media_image7.png
    Greyscale

The office notes that the condensed group Ar2 above shows substituent groups R30-R38 which are defined as H and a host of other options including alkyl groups (page 10).
	As the members of the substituent have not be defined otherwise said groups are viewed as functionally equivalent and readily exchangeable, 
It would have been obvious to one of ordinary in the art at the time of the invention to have made various derivatives od Formula II which would have included the pyrimidine material on page 16 with one or more alkyl substituent groups which reads on the instant limitations, absent unexpected results (per claims 7 and 17).	 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D CLARK/Primary Examiner, Art Unit 1786